The relator, R. Jessie Pepper, was convicted of manslaughter and sentenced to serve not less than 6 months nor more than 18 months in the penitentiary. The relator appealed from the conviction and sentence. Through error the transcript lodged in this court was incomplete. On February 8, 1938, the relator applied to the lower court for a rule to correct the minutes of the court, setting forth the errors complained of in the application, and for an order to the clerk of court to file a supplemental transcript. The lower court refused to sign the order for the rule. The relator applied to this court for the writs of certiorari and mandamus. The writ of certiorari was granted and a rule nisi was issued. Prior to the submission of the rule the supplemental transcript was filed in this court. It was stipulated in the supplemental transcript that counsel for the defendant and counsel for the State agreed that the supplemental transcript was a full and complete answer to the rule.
All parties having agreed that the transcript is complete, the controversy is eliminated. Hence there is nothing for the court to pass upon.
For the reasons assigned, the writ is recalled, and the rule is dismissed. *Page 804